DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 03/05/21.  Accordingly, claims 1-5 and 7-20 are currently pending; and claim 6 is canceled.
REASONS FOR ALLOWANCE
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests a system for controlling an electronic device located at a site, comprising: a processor performs operations comprising: receiving a communication signal generated by a plurality of electronic devices at, from the site; individually identifying at least one of the plurality of electronic devices by comparing the communication signal to predetermined device waveforms associated with known electronic devices, and identifying at least one portion of the communication signal that corresponds to at least one of the predetermined device waveforms; establishing a communication link with the at least one identified electronic device; and transmitting a control signal for controlling the at least one identified electronic device via the communication link.
-Regarding independent claim 13, none of prior art of record teaches or suggests a method for controlling an electronic device at a site, comprising: receiving a communication signal generated by a plurality of electronic devices at, from the site; individually identifying at 
-Regarding independent claim 20, none of prior art of record teaches or suggests a control apparatus for controlling an electronic device located at a site, comprising: a processor performs operations comprising: receiving a communication signal generated by a plurality of electronic devices at, from the site; individually identifying at least one of the plurality of electronic devices by comparing the communication signal to predetermined device waveforms associated with known electronic devices, and identifying at least one portion of the communication signal that corresponds to at least one of the predetermined device waveforms;  processing the  communication signal to compensate for a signal of the at least one identified electronic device contained within the communication signal so as to reduce an amount of time utilized to identify another device associated with the site, and transmitting a control signal for controlling the at least one identified electronic device via a communication link between the control apparatus and the at least one electronic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632